AO     442 (Rev. 11/11)




                                           UNITED STATES DISTRICT COURT
                                                                   for the
                                                          Western District of Texas

                        United States of America
                                   V.                                )
                           NELSON OCHOA                              )       Case No.     SAI 9CR370(1 7)XR
                                                                     )

                                                                     )

                                                                     )

                                                                     )
                               Defendant


                                                       ARREST WARRANT
To:         Any authorized law enforcement officer

            YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)                        NELSON OCHOA
who is accused of an offense or violation based on the following document filed with the court:

      Indictment             IJ Superseding Indictment      fJ Information      J   Superseding Information           1J Complaint
 J    Probation Violation Petition           J Supervised Release Violation Petition       IJ Violation Notice        U    Order of the Court

This offense is briefly described as follows:
     21 U.S.C. §    846, 841 (a)(1) & 841 (b)(1 )- Conspiracy to Possess with Intent to Distribute 500 grams or More of a Mixture
     or Substance Containing a Detectable Amount of Methamphetamine; 21 USC 846, 841 (a)(1) & 841 (b)(1) Conspiracy to
     Possess with Intent to Distribute 1 kilogram or More of a Mixture or Substance Containing a Detectable Amount of Heroin
     21 U.S.C. §      841(a)(1) 841(b)(1)(B) & 18 U.S.C. § 2 -Possession with Intent to Distribute 100 grams or More of a
     Mixture or Substance Containing a Detectable Amount of Heroin and Aiding and Abetting; 21 U.S.C. § 841(a)(1), 841(b)
     (1)(B)- Possession with Intent to Distribute 100 grams or More of a Mixture or Substance Containing a Detectable Amount
     of I-Irojrr Ift 2111 S (                          R.  IR 11 5       - sspssion with IntAnt to 1ifihIItp Miytiirp or

Date:             05/15/2019
                                                                                            Issuing officer's sinaturetJ

City and state:           San Antonio, Texas                                           Rosanne M. Garza, Deputy Clerk
                                                                                            Printed name and title

                                                                 Return
            This warrant was received on (date)                          and the person was arrested on (date)
at   (city and state)


Date:
                                                                                           Arresting officer's signature



                                                                                             Printed name and title
 AO 442 (Rev. 11/11) Arrest Warrant (Page 2)




                       This second page contains personal identifiers provided for law-enforcement use only
                       and therefore should not be filed in court with the executed warrant unless under seal.

                                                      (Not for Public Disclosure)

Name of defendant/offender:
Known aliases:
Last known residence:
Prior addresses to which defendant/offender may still have ties:


Last known employment:
Last known telephone numbers:
Place of birth:
Date of birth:
Social Security number:
Height:                                                                 Weight:
Sex:                                                                    Race:
Hair:                                                                   Eyes:
Scars, tattoos, other distinguishing marks:




History of violence, weapons, drug use:


Known family, friends, and other associates     (name, relation, address, phone number):



FBI number:
Complete description of auto:


Investigative agency and address:


Name and telephone numbers (office and cell) of pretrial services or probation officer     (fapplicable):


Date of last contact with pretrial services or probation officer ((1applicable):
